Order entered April 8, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00784-CR

                        RUBEN LABRADA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-75816-V

                                   ORDER

      We REINSTATE this appeal.

      We abated because appellant notified the Court that the punishment charge

was not in the clerk’s record, was not on OnBase, and could not be located. In

addition, the verdict from the guilt/innocence charge was missing. On March 31,

2022, a supplemental clerk’s record was filed containing the missing charges and

verdicts. The record now appears complete.

      We ORDER appellant’s brief due by May 9, 2022.
       We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; and to

counsel for all parties.




                                       /s/   BILL PEDERSEN, III
                                             JUSTICE